FILED

UNITED STATES DISTRICT COURT jU\_ 3 0 2018

FOR THE DISTRICT OF COLUMBIA , l ` *
clerk u.b L)is!rlct & Bankruptcy

Cnurts for the Dlstrict of Columbia

DARYL SHARP, )
)
Plaintiff, )
)

v ) Civil Action No.: l:lS-cv-Ol4ll (UNA)
)
_ l
Tll\/IOTHY DOLAN, )
)
Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of the Plaintiff` s pro se Complaint
(“Compl.”) and Application for Leave to Proceed in_ forma pauperis (“IFP”). The Court will grant
the Plaintiff" s Application for Leave to Proceed lFP and dismiss the case because the Complaint
fails to meet the minimal pleading requirements of Rule S(a) of the Federal Rules of Civil
Procedure.

Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tz`sch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. S(a); see Ashcrofl v. ]qbal, 556 U.S. 662, 678-79 (2009); Ciralsky v. CIA, 355 F.3d
661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair notice of
the claim being asserted so that they can prepare a responsive answer and an adequate defense and
determine whether the doctrine of res judicata applies Brown v, Califano, 75 F.R.D. 497, 498

(D.D.C. 1977).

 

The Plaintiff brings an action against the Archbishop of New York, Cardinal Timothy
Dolan, consisting of a set of wide-ranging grievances against the Catholic Church. Compl. at 3-6.
The Plaintiff alleges that Catholic bishops are ". . . stealing from people, businesses [,] and the
United States government,” id. at 2, and are engaged in efforts to manipulate individuals “in this
country and around the globe . , ." [a’. at 4. Further, the Plaintiff alleges that the Catholic Church
is responsible for various “terror attacks.” Ia’. ln addition to “5()() trillion dollars” in damages, the
Plaintiff prays that this Court assist in the mass conviction and incarceration of Catholic bishops.
Id. at l, 7.

The Complaint, as pled, fails to provide any notice ofa claim or any basis of federal court
jurisdiction Therefore, this case will be dismissed A separate Order accompanies this

l\/lemorandum Opinion.

//;2% 469
Date: July 97 ,20l8 Unite States DistrictJudge